IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                   No. 01-51093
                                 Summary Calendar



                                  JOHN H. REED,

                                                  Plaintiff-Appellant,

                                      versus

         JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                                  Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                          USDC No. W-00-CV-217
                          --------------------
                            November 19, 2002

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

             John    H.   Reed   appeals   the   district   court's   judgment

affirming the Social Security Commissioner's decision to deny him

disability benefits.         He argues that the Administrative Law Judge

("ALJ")    used     an    incorrect   legal    standard   in   evaluating   his

subjective complaints of pain and that the ALJ's decision was not

supported by substantial evidence.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 01-51093
                               -2-

          We have reviewed the record and the parties’ briefs, and

we conclude that there is no reversible error.     The ALJ was not

required to follow formalistic rules in articulating his rejection

of Reed’s subjective complaints of pain.   See Falco v. Shalala, 27

F.3d 160, 164 (5th Cir. 1994).   Nor has Reed shown that the ALJ’s

decision was not supported by substantial evidence.   See Greenspan

v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994); Boyd v. Apfel, 239

F.3d 698, 704 (5th Cir. 2001).

          AFFIRMED.